Exhibit 10.2

SUBORDINATED

LOAN AND SECURITY AGREEMENT

AMONG

THE HILLSTREET FUND, L.P.

Lender

AND

WR ACQUISITION, INC.

Borrower

Dated As of July 28, 2000



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

ARTICLE 1.

     

INTERPRETATION

  

1.1

   Definitions    1

1.2

   Rules of Construction    12

ARTICLE 2.

     

LOAN TERMS AND AMOUNTS

  

2.1

   Loan Commitment    12

2.2

   Promissory Subordinated Note    13

2.3

   Fees    13

2.4

   Interest on Overdue Payments; Default Rate    14

2.5

   Prepayments    14

2.6

   Time and Place of Payments    14

2.7

   Application of Funds    15

2.8

   Use of Proceeds    15

2.9

   Payments to be Free of Deductions    15

ARTICLE 3.

     

SECURITY INTERESTS

  

3.1

   Grant of Security Interest    16

3.2

   Additional Collateral    16

3.3

   Additional Security for the Loan    16

ARTICLE 4.

     

REPRESENTATIONS AND WARRANTIES

  

4.1

   Organization, Authority and Qualification    16

4.2

   No Legal Bar    18

4.3

   No Litigation    18

4.4

   Financial Condition    18

4.5

   No Change    18

4.6

   No Default    18

4.7

   Conditions Precedent    18

4.8

   Ownership of Property; Liens    19

4.9

   Intellectual Property    19

4.10

   Compliance with Laws    19

4.11

   Taxes    19

4.12

   Environmental Matters    19

4.13

   Place of Business    19

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.



--------------------------------------------------------------------------------

4.14

   General Collateral Representation    20

4.15

   Accounts    21

4.16

   Equipment    21

4.17

   ERISA    21

4.18

   Undisclosed Liabilities    21

4.19

   Disclosure    21

4.20

   Solvency    22

4.21

   Survival of Representations and Warranties    22

ARTICLE 5.

     

AFFIRMATIVE COVENANTS

  

5.1

   Financial Statements    22

5.2

   Conduct of Business and Maintenance of Existence    23

5.3

   Maintenance of Property; Insurance    24

5.4

   Liability Insurance    24

5.5

   Inspection of Property; Books and Records    24

5.6

   Notices    25

5.7

   Environmental Laws    25

5.8

   Inventory    25

5.9

   Equipment    26

5.10

   Collateral    26

5.11

   Employee Benefit Plans    26

5.12

   Further Documents    26

5.13

   Life Insurance    27

5.14

   Trademarks, Copyrights and Other Intellectual Property    27

5.15

   Other Information    27

5.16

   Board of Directors    27

ARTICLE 6.

     

NEGATIVE COVENANTS

  

6.1

   Limitations on Restricted Payments    27

6.2

   Limitations on Indebtedness    28

6.3

   Limitation on Guarantee Obligations    29

6.4

   Limitation on Fundamental Changes    29

6.5

   Limitation on Dispositions of Assets    29

6.6

   Limitation on Investments, Loans and Advances    29

6.7

   Limitation on Payments and Modifications of Debt Instruments    30

6.8

   Limitation on Creation or Acquisition of Subsidiaries    30

6.9

   Corporate Documents    30

6.10

   Dividends and Similar Transactions    30

6.11

   Limitations on Management Fees    30

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- ii -



--------------------------------------------------------------------------------

6.12

   Management Compensation    30

6.13

   Changes Relating to Indebtedness    31

ARTICLE 7.

     

FINANCIAL COVENANTS

  

7.1

   Limitations on Capital Expenditures    31

7.2

   Minimum EBITDA    31

7.3

   Senior Loan Agreement Covenants. Borrower shall comply with the covenants set
forth in Section 3B of the Senior Loan Agreement, each of which is incorporated
herein by reference    32

ARTICLE 8.

     

CONDITIONS PRECEDENT

  

8.1

   Conditions Precedent to Initial Loan    32

ARTICLE 9.

     

EVENTS OF DEFAULT

  

9.1

   Payments    35

9.2

   Representations and Warranties    36

9.3

   Covenants    36

9.4

   Effectiveness of Loan Documents    36

9.5

   Cross-Default to Other Indebtedness    36

9.6

   Change of Control    36

9.7

   Commencement of Bankruptcy or Reorganization Proceeding    36

9.8

   Material Judgments    37

9.9

   Remedies    37

9.10

   Set-off    38

9.11

   Rights Cumulative; Waiver    38

ARTICLE 10.

     

COLLECTION OF COLLATERAL AND NOTICE OF ASSIGNMENT

  

10.1

   Notification of Debtors; Grant of Powers    39

10.2

   Disclaimer of Liability    39

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- iii -



--------------------------------------------------------------------------------

ARTICLE 11.

     

MISCELLANEOUS

  

11.1

   Amendments and Waivers    40

11.2

   No Waiver; Cumulative Remedies    40

11.3

   Notices    40

11.4

   Power of Attorney    41

11.5

   Successors and Assigns    41

11.6

   Assignment; Participation    41

11.7

   Expenses    42

11.8

   Post-Closing Expenses and Collection    42

11.9

   Counterparts    42

11.10

   Governing Law; Jurisdiction and Venue    42

11.11

   Waiver of Jury Trial    43

11.12

   Other Waivers    43

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- iv -



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

  

Form of Assignment of Purchase Contract

Exhibit B

  

Form of Compliance Certificate

Exhibit C

  

Form of Mortgage

Exhibit D

  

Form of Warrant

Exhibit E

  

Form of Warrant Agreement

Exhibit F

  

Form of Subordinated Term Promissory Note

SCHEDULES

 

Schedule 1.1

  

Equipment Liens

Schedule 3.1

  

Description of Mortgaged Property

Schedule 4.1(b)

  

Authorized Capital Stock; Outstanding Warrants or Options

Schedule 4.1(c)

  

Subsidiaries; Foreign Qualifications

Schedule 4.9

  

Intellectual Property

Schedule 4.11

  

Filed Tax Returns; Tax Liens

Schedule 4.12

  

Environmental Matters

Schedule 4.14

  

UCC Filing Offices

Schedule 4.17

  

Employee Benefit Plans

Schedule 4.7, 6.12, 6.13

  

Management Compensation

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.



--------------------------------------------------------------------------------

SUBORDINATED LOAN AND SECURITY AGREEMENT

THIS SUBORDINATED LOAN AND SECURITY AGREEMENT is made as of the 28th day of
July, 2000, by and between WR ACQUISITION, INC., an Ohio corporation
(“Borrower”), and THE HILLSTREET FUND, L.P., a Delaware limited partnership, its
permitted successors and assigns (“Lender”).

NOW, THEREFORE, in consideration of the respective undertakings stated herein,
the parties agree as follows:

ARTICLE 1

INTERPRETATION

Section 1.1 Definitions. The following capitalized terms are defined as follows:

“Account” or “Accounts” shall have the same meaning as defined in the UCC.

“Account Debtor” shall have the same meaning as defined in the UCC.

“Acquisition Transaction” means the acquisition by Borrower of all or
substantially all of the assets of the Seller pursuant to the Purchase
Agreement.

“Affiliate” means any Person which directly or indirectly controls, or is
controlled by, or is under common control with, any Person. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. The term “Affiliate”
does not include the Lender.

“Agreement” or “this Agreement” means this Subordinated Loan and Security
Agreement (including all Exhibits and Schedules annexed hereto) as originally
executed, or if supplemented, amended, or restated from time to time, as so
supplemented, amended, or restated.

“Assignment of Life Insurance” means a collateral assignment, on terms
acceptable to Lender, of the Life Insurance.

“Assignment of Purchase Contract” means a Collateral Assignment of Purchase
Contract between Borrower and Lender in the form of Exhibit A hereto, covering
all of Borrower’s rights in and under the Purchase Agreement.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.



--------------------------------------------------------------------------------

“Building” shall mean any building, structure or improvement now or hereafter
located on the Mortgaged Property,

“Business Day” means any day on which commercial banking institutions are open
for business in Cincinnati, Ohio, other than a Saturday, Sunday or a legal
holiday.

“Capital Expenditures” means any amounts paid or incurred in connection with the
purchase of plant, machinery, Equipment or similar expenditures (including any
lease of any of the foregoing) which are required to be capitalized and
depreciated in accordance with GAAP.

“Capital Leases” means capital leases, conditional sales contracts and other
title retention documents relating to the acquisition of capital assets (as
classified in accordance with GAAP).

“Capital Stock” means any and all equity interests and participations in any
entity including, without limitation, corporate stock, whether common or
preferred, subscription rights, warrants, convertible securities and other forms
of equity interests such as partnership interests and interests in limited
liability companies.

“Change of Control” means the time at which (i) any Person (including a Person’s
Affiliates and associates) or group (as that term is understood under
Section 13(d) of the Exchange Act and the rules and regulations thereunder),
other than the existing shareholders of Borrower or a group controlled by the
existing shareholders of Borrower, has become the beneficial owner of a
percentage (based on voting power, in the event different classes of stock shall
have different voting powers) of the voting stock of Borrower equal to at least
twenty-five percent (25%), (ii) there shall be consummated any consolidation or
merger of Borrower pursuant to which Borrower’s Capital Stock would be converted
into cash, securities or other property, other than a merger or consolidation of
Borrower in which the holders of the common stock of Borrower, or any Capital
Stock convertible into common stock, immediately prior to the merger have the
same proportionate ownership, directly or indirectly, of common stock or any
Capital Stock convertible into common stock, of the surviving corporation
immediately after the merger as they had of Borrower’s common stock immediately
prior to such merger, or (iii) all or substantially all of Borrower’s assets
shall be sold, leased, conveyed or otherwise disposed of as an entirety or
substantially as an entirety to any Person (including an Affiliate or associate
of Borrower) in one or a series of transactions, or (iv) Steven Runkel shall
cease to perform his duties as a senior executive manager of Borrower and within
ninety (90) days of such cessation a replacement senior executive manager
reasonably acceptable to Lender has not been employed by Borrower.

“Closing Date” means the Business Day on which all conditions precedent
specified in Article 7 hereof shall have been satisfied in full.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 2 -



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property of Borrower, whether now owned by Borrower or
hereafter acquired or existing, and wherever located including, without
limitation:

(a) the Mortgaged Property;

(b) all Accounts;

(c) all Inventory;

(d) all Equipment;

(e) all General Intangibles;

(f) all Investment Property;

(g) all Instruments and Documents;

(h) all Related Collateral;

(i) all accessions to and additions to, substitutions for, replacements,
products; and

(j) products and proceeds of any and all of the foregoing.

The term “Collateral” shall also refer to any other property in which Lender is
granted a Lien to secure any of the Obligations pursuant to an agreement
supplemental hereto or otherwise (whether or not such agreement makes reference
to this Agreement or the Obligations of Borrower hereunder).

“Compliance Certificate” means the report required by Section 5.1(e) hereof,
including schedules furnished by Borrower in the form of Exhibit B hereto.

“Computation Date” means the last day of each of March, June, September and
December.

“Consolidated” means, with respect to any accounting matter or amount, such
matter or amount computed on a consolidated basis for Borrower and its
Subsidiaries, if any, in accordance with GAAP.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 3 -



--------------------------------------------------------------------------------

“Contractual Obligation” means, with respect to any Person, any provision or
requirement of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound.

“Copyrights” means all present and future copyrights, registrations therefor,
reversions thereof, and renewals and extensions of copyrights in all works of
authorship (including software source code and documentation) in which Borrower
or a Subsidiary of Borrower has any interest.

“Default” means any of the events set forth in Article 9 which with giving of
notice, the lapse of time, or both, would constitute an Event of Default.

“Default Rate” means four percentage points (4.0%) in excess of the otherwise
applicable interest rate on the Loan (but in no event more than the rate
permitted by applicable law).

“ Disinterested Directors” means the members of the board of directors of
Borrower other than directors owning Preferred Stock or controlled by or
appointed by a Person owning Preferred Stock.

“EBITDA” means for any period, and calculated on a Consolidated Basis, without
duplication, Net Income; plus (i) for such period, any interest Expense deducted
in the determination of Net Income; plus (ii) any income, ad valorem, and
franchise taxes paid in cash and included in the determination of Net Income;
plus (iii) amortization and depreciation deducted in determining Net Income for
such period.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, other than a multiemployer plan.

“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
of even date herewith between Borrower and Lender.

“Environmental Laws” means all federal, state and local laws, rules,
regulations, ordinances, permits, orders, writs, judgments, injunctions,
decrees, determinations, awards and consent decrees relating to hazardous
substances and environmental matters applicable to Borrower’s business and
facilities (whether or not owned by it), including, without limitation, the
Resource Conservation and Recovery Act of 1976 (“RCRA”); the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”); the
Toxic Substance Control Act; the Clean Water Act; and the Clean Air Act, all as
amended from time to time; state and federal superfund and environmental cleanup
programs; and U.S. Department of Transportation hazardous materials
transportation regulations.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 4 -



--------------------------------------------------------------------------------

“Equipment” shall have the meaning as defined in the UCC.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, in relation to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which that Person
is a member and is under common control within the meaning of the regulations
promulgated under Section 414 of the Code.

“Event of Default” has the meaning set forth in Article 9 hereof.

“Financial Statements” has the meaning set forth in Section 4.4 hereof.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

“General Intangibles” shall have the meaning as defined in the UCC.

“Guarantee Obligation” means, with respect to any Person, any direct or indirect
liability, contingent or otherwise, with respect to any Indebtedness, lease or
other obligation of another if the primary purpose or intent thereof in
incurring the Guarantee Obligation is to provide assurance to the obligee of
such obligation of another that such obligation of another will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such obligation will be protected (in whole or in part)
against loss in respect thereof, The amount of any Guarantee Obligation shall be
deemed to be the maximum amount for which the guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation, or
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof.

“Head Office” means the head office of Lender located at 300 Main Street,
Cincinnati, Ohio 45202.

“HillStreet” means The HillStreet Fund, L.P., a Delaware limited partnership.

“Indebtedness” means, without duplication all liabilities of a Person as
determined under GAAP and all obligations which such Person has guaranteed or
endorsed or is otherwise secondarily or jointly liable for, and shall include,
without limitation, (a) all obligations for borrowed money or purchased assets,
(b) obligations secured by assets whether or not any personal liability exists,
(c) the capitalized amount of any capital or finance lease obligations, (d) the
unfunded portion of pension or benefit plans or other similar liabilities,
(e) obligations as a general partner, (f) contingent obligations pursuant to
guaranties, including but not limited to all Guarantee Obligations,
endorsements, letters of credit and other secondary liabilities, and
(g) obligations for deposits.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 5 -



--------------------------------------------------------------------------------

“Indebtedness for Borrowed Money” means (a) all liabilities for borrowed money,
(i) for the deferred purchase price of property or services, and (ii) under
leases which are or should be, under GAAP, recorded as Capital Leases, in each
case in respect of which a Person is directly or indirectly, absolutely or
contingently liable as obligor, guarantor, endorser or otherwise, or in respect
of which such Person otherwise assures a creditor against loss, and (b) all
liabilities of the type described in clause (a) above which are secured by (or
for which the holder has an existing right, contingent or otherwise, to be
secured by) any Lien upon property owned by such Person, whether or not such
Person has assumed or become liable for the payment thereof.

“Instruments and Documents” means all “instruments,” “documents,” “deposit
accounts,” and “chattel paper,” as defined in Section 9-105 of the UCC, all
securities, and includes (without limitation) all warehouse receipts and other
documents of title, policies and certificates of insurance, checking, savings,
and other bank accounts, certificates of deposit, checks, notes, drafts, bills,
and acceptances, now or hereafter acquired, to the extent not included in
Accounts or Investment Property.

“Intellectual Property Security Agreement” means the Security Agreement of even
date herewith between Borrower and Lender.

“Intercreditor Agreement” means that Unconditional and Continuing Subordination
Agreement dated as of the Closing Date among Lender and Senior Lender, in form
and substance satisfactory to Lender, as amended from time to time.

“Interest Payment Dates” shall mean the last Business Day of each month.

“Inventory” shall have the meaning as defined in the UCC.

“Investment Property” means all now owned or hereafter acquired securities,
financial assets, securities entitlements and investment property of Borrower,
as such terms are defined in Article 9 of the UCC.

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien, charge or encumbrance of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any lease
having substantially the same economic effect as any of the foregoing, and the
filing of any Financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction in respect of any of the foregoing).

“Life Insurance” means one or more policies of life insurance and any substitute
or replacement policies thereof, owned by Borrower (i) on the life of C. F. Chen
in the aggregate face amount of not less than One Million and 00/100 Dollars
($1,000,000.00), (ii) on the life of Steven

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 6 -



--------------------------------------------------------------------------------

Runkel in the aggregate face amount of not less than One Million and 00/100
Dollars ($1,000,000.00), which such policies shall be free of any policy loans
and encumbrances whatsoever, except the lien in favor of the Lender hereunder.

“Loan Documents” means this Agreement, the Subordinated Note, the Security
Documents, the Intercreditor Agreement, and all other documents, instruments,
financing statements, certificates and other agreements executed in connection
with the Loan.

“Loan Year” means each period of twelve (12) consecutive months, commencing on
the Closing Date and on each anniversary thereof.

“Loan” means the term loan to be made to Borrower by Lender pursuant to Article
2 hereof.

“Material Adverse Effect” means a material adverse effect on the business,
operations, property, Collateral or condition (financial or otherwise) of
Borrower.

“Mortgage” means one or more real estate mortgages or deeds of trust granted
from time to time by Borrower to Lender, granting a second lien to Lender to
secure the Loan, substantially in the form of Exhibit C hereto, and as they may
be amended or supplemented from time to time.

“Mortgaged Property” means land, Buildings, fixtures and related personal
property located in the City of Akron, County of Summit, and acquired by
Borrower pursuant to the Agreement of Sale dated as of April 4, 2000 between
Chen & Chen Associates, an Ohio general partnership and Borrower which property
is more particularly described on Exhibit A to the Mortgage.

“Net Income” means the Consolidated net income of Borrower determined in
accordance with GAAP.

“Obligations” means, without limitation, the Loan and all other debts,
obligations, or liabilities of every kind and description of Borrower to the
Lender, now due or to become due, direct or indirect, absolute or contingent,
presently existing or hereafter arising, joint or several, secured or unsecured,
whether for payment or performance, regardless of how the same arise or by what
instrument, agreement or book account they may be evidenced, or whether
evidenced by any instrument, agreement or book account including, without
limitation, all loans (including any loan by renewal or extension), all
overdrafts, all guarantees, all bankers acceptances, all agreements, all letters
of credit issued by the Lender for Borrower and the applications relating
thereto, all indebtedness of Borrower to the Lender, all undertakings to take or
refrain from taking any action

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 7 -



--------------------------------------------------------------------------------

and all indebtedness, liabilities and obligations owing from Borrower to others
which the Lender may obtain by purchase, negotiation, discount, assignment or
otherwise. Obligations shall also include all interest and other charges
chargeable to Borrower or due from Borrower to the Lender from time to time and
all costs and expenses referred to in Section 11.8.

“Permitted Liens” means the liens and interests in favor of the Lender granted
in connection herewith and

(a) liens under the Senior Loan Documents in an amount not to exceed
$2,830,000.00 in the aggregate;

(b) liens against Borrower to secure taxes, assessments and other government
charges in respect of obligations not overdue or liens on properties to secure
claims for labor, material or supplies in respect of obligations not overdue;

(c) deposits or pledges made by Borrower in connection with, or to secure
payment of workmen’s compensation, unemployment insurance, old age pensions or
other social security obligations;

(d) liens against Borrower on properties other than the real property Collateral
in respect of judgments or awards that have been in force for less than the
applicable period for taking an appeal so long as execution is not levied
thereunder or in respect of which Borrower shall at the time in good faith be
prosecuting an appeal or proceedings for review and in respect of which a stay
of execution shall have been obtained pending such appeal or review;

(e) liens of carriers, warehousemen, mechanics and materialmen, and other like
liens on properties of Borrower in existence less than ninety (90) days from the
date of creation thereof in respect of obligations not overdue;

(f) encumbrances on real estate of Borrower consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens under
leases to which Borrower is a party, and other minor liens or encumbrances none
of which in the opinion of Borrower interferes materially with the use of the
property affected in the ordinary conduct of the business of Borrower, which
defects do not individually or in the aggregate have a Materially Adverse
Effect;

(g) liens and encumbrances on the real property Collateral of Borrower as and to
the extent permitted by the mortgage applicable thereto;

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 8 -



--------------------------------------------------------------------------------

“Person” means an individual, partnership, limited liability company,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

“Preferred Stock” means the 9% Series A Convertible Preferred Stock of Borrower
in an aggregate amount of $1,300,000.00 issued to and owned by Development
Capital Ventures, L.P.

“Principal Office” means the principal office of Borrower at 662 Wolf Ledges
Parkway, Akron, Ohio.

“Principal Payment Dates” shall mean the last day of each February, May, August
and November, beginning August 31, 2006.

“Purchase Agreement” means the Asset Purchase Agreement dated as of April 4,
2000 by and between Borrower, Seller and the Stockholders named therein amended,
restated or otherwise modified from time to time.

“Real Estate” means all real property owned by Borrower and all real property
hereafter acquired by Borrower, together with all fixtures, rights of way,
privileges, liberties, tenements, hereditaments, and appurtenances belonging or
in any way appertaining thereto, all easements now or hereafter benefitting such
real property and all royalties and rights appertaining to the use and enjoyment
of such real property, together with all of the Buildings, structures, and other
improvements thereto.

“Related Collateral” means all goodwill of Borrower; cash; deposit accounts;
claims under insurance policies (whether or not proceeds of other Collateral);
rights of set off; rights under judgments; tort claims and choses in action;
computer programs and software, books and records (including, without
limitation, all electronically recorded data); contract rights; and all
contracts and agreements to or of which they are parties or beneficiaries,
whether any of the foregoing be now existing or hereafter arising, now or
hereafter received by or belonging to Borrower.

“Requirements of Law” means, with respect to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 9 -



--------------------------------------------------------------------------------

“Reference Period” means, with respect to any particular Computation Date, the
period of four (4) consecutive fiscal quarters of Borrower ending on such
Computation Date. The fiscal quarters of Borrower end on the last day of March,
June, September and December.

“Responsible Officer” means any authorized officer of Borrower.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Borrower or any
Subsidiary now or hereafter outstanding other than dividends on Preferred Stock;
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of stock of Borrower or any Subsidiary now or hereafter
outstanding other than redemption of the Preferred Stock subsequent to
(i) repayment of all the Obligations and (ii) the seventh anniversary of the
issuance of the Preferred Stock; (c) any payment or prepayment of principal of,
premium, if any, or interest on, redemption, conversion, exchange, purchase,
retirement, defeasance, sinking fund or similar payment with respect to, any
indebtedness other than the Senior Debt and the Preferred Stock; provided,
however, that (i) payments of principal with respect to the Senior Debt in any
twelve month period shall not exceed $400,000 except to provide for the last
payment of principal on the Term Loan A (as such term is defined in the Senior
Loan Agreement) and (ii) payment of dividends with respect to the Preferred
Stock shall accrue but not be payable during the first and second Loan Year and
thereafter at the discretion of the Disinterested Directors; and (d) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, other
than the Warrants, options or other rights to acquire shares of any class of
Capital Stock of Borrower or any Subsidiary now or hereafter outstanding.

“Security Documents” means all of the documents and instruments evidencing the
collateral security of the Lender, including without limitation, all UCC
Financing Statements with respect to the Collateral, the Mortgage, the
Intellectual Property Security Agreement, the Environmental Indemnity Agreement,
the Assignment of Life Insurance and the Assignment of Purchase Contract.

“Seller” means Qua Tech, Inc., an Ohio corporation.

“Senior Debt” means that portion of the principal amount owing to the Senior
Lender under the Senior Loan Documents from time to time, together with all
interest, fees and other amounts payable on or with respect thereto, not to
exceed Two Million Three Hundred Thousand and 00/100 Dollars ($2,300,000.00) in
the aggregate, and any refinance, replacement, amendment or modification thereof
in accordance with the Intercreditor Agreement.

“Senior Lender” means National City Bank, a national banking association having
a banking office at 1 Cascade Plaza, Akron, Ohio 44308.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 10 -



--------------------------------------------------------------------------------

“Senior Loan Agreement” means that certain Credit Agreement of even date
herewith among Borrower and Senior Lender, as the same may be amended,
supplemented, replaced or refinanced from time to time in compliance with terms
of the Intercreditor Agreement.

“Senior Loan Documents” means the Senior Loan Agreement, and all other documents
which create, evidence or secure the Senior Debt from time to time as any of the
same may be amended, supplemented, replaced or refinanced from time to time in
compliance with the terms of the Intercreditor Agreement.

“Senior Loans” means the loans made to Borrower pursuant to the terms of the
Senior Loan Agreement.

“Shareholders Agreement” means the Shareholders Agreement dated July 28, 2000 by
and among Borrower and the Shareholders of Borrower named therein.

“Subordinated Note” means the Subordinated Term Promissory Subordinated Note
referred to in Section 2.2 hereof to evidence the Loan.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company, or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company, or other entity are at
the time owned, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to any
Subsidiary or all Subsidiaries of Borrower (including Borrower), whether now in
existence or hereafter organized.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code in each
case in effect in the jurisdiction where the Collateral is located.

“UCC Financing Statements” mean the UCC financing statements naming Borrower as
debtor, and Lender as secured party or creditor, which UCC financing statements
describe all or some portion of the Collateral and which together perfect
Lender’s security interest in the Collateral.

“Warrant” or “Warrants” means one or more of the warrants in substantially the
form as of Exhibit D, to be issued by Borrower to HillStreet pursuant to the
Warrant Agreement.

“Warrant Agreement” means the warrant agreement dated as of the Closing Date
between Borrower and HillStreet in substantially the form as Exhibit E.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 11 -



--------------------------------------------------------------------------------

Section 1.2 Rules of Construction.

(a) Use of Capitalized Terms. For purposes of this Agreement, unless the context
otherwise requires, the capitalized terms used in this Agreement shall have the
meanings herein assigned to them, and such definitions shall be applicable to
both singular and plural forms of such terms. In addition, all terms defined in
the Uniform Commercial Code shall have the meanings given therein unless
otherwise defined herein.

(b) Construction. All references in this Agreement to the single number and
neuter gender shall be deemed to mean and include the plural number and all
genders, and vice versa, unless the context shall otherwise require.

(c) Headings. The underlined headings contained herein are for convenience only
and shall not affect the interpretation of this Agreement.

(d) Entire Agreement. This Agreement and the other Loan Documents shall
constitute the entire agreement of the parties with respect to the subject
matter hereof.

(e) Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(f) Governing Law. This Agreement and the Subordinated Note and the rights and
obligations of the parties under this Agreement and the Subordinated Note shall
be governed by, and construed and interpreted in accordance with, the law of the
State of Ohio.

(g) Accounting Terms and Determinations. Unless otherwise defined or specified
herein, all accounting terms used in this Loan Agreement shall be construed in
accordance with GAAP.

ARTICLE 2.

LOAN TERMS AND AMOUNTS

Section 2.1 Loan Commitment. Subject to the terms and conditions of this
Agreement, the Lender hereby agrees to make a term loan to Borrower in the
amount of Three Million and 00/100 Dollars ($3,000,000.00) (the “Loan”).

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 12 -



--------------------------------------------------------------------------------

Section 2.2 Promissory Subordinated Note. The absolute and unconditional
obligation of the Borrower to repay to Lender the principal of the Loan and the
interest thereon shall be evidenced by a subordinated term promissory note
executed by the Borrower in substantially the form of Exhibit F (the
“Subordinated Note”). The Subordinated Note shall include the following terms:

(a) Term. The Subordinated Note shall be dated as of the Closing Date and shall
mature and be due and payable in full on July 31, 2007.

(b) Interest Rate. Except as provided in Section 2.4 hereof, the Subordinated
Note shall bear interest (computed on the basis of the actual number of days
elapsed over a 360-day year) on the daily outstanding principal balance
thereunder at a rate per annum equal to fifteen percent (15%).

(c) Interest Payment Dates. Interest on the Subordinated Note shall be payable
in arrears monthly on each Interest Payment Date commencing August 30, 2000, and
ending on the date the Loan is due (whether by maturity, acceleration or
otherwise).

(d) Principal Payments. Prior to August 31, 2005, provided that Lender has not
accelerated the Loan pursuant to Section 9.9 hereof, Borrower shall not be
obligated to make any payment of principal on the Loan. Beginning August 31,
2005, quarterly installments of principal on the Subordinated Note shall be
payable on each Principal Payment Date in an amount equal to Three Hundred Sixty
Two Thousand Five Hundred and 00/100 Dollars ($375,000.00), and on the date the
Loan is due (whether by maturity, acceleration or otherwise), in an amount
sufficient to pay in full the entire unpaid principal and accrued interest.

Section 2.3 Fees.

(a) Closing Fees. At Closing, the Lender shall receive its closing fee in the
amount of One Hundred Thirty-Five Thousand and 00/100 Dollars ($135,000.00) less
any deposits made by Borrower, payable in immediately available funds or as
Lender otherwise directs.

(b) Other Fees. The Borrower shall, promptly upon request, reimburse the Lender
for all reasonable loan administration, travel and related out-of-pocket
expenses, including reasonable attorney fees and expenses for the term of the
Loan and the equity participation of Lender contemplated hereunder.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 13 -



--------------------------------------------------------------------------------

Section 2.4 Interest on Overdue Payments; Default Rate. If any payment of
interest or principal is not paid when due, or upon the occurrence of an Event
of Default, the Lender, at its option, may charge and collect from the Borrower
interest at the Default Rate.

Section 2.5 Prepayments.

(a) Permitted Prepayments - Prepayment from Life Insurance. In the event
Borrower receives proceeds from payment of the Life Insurance, the proceeds
shall be applied in the manner set forth in Section 2.7 hereof.

(b) Optional Prepayment. Except as provided for in Section 2.5(c) hereto,
Borrower shall have no right to prepay the Loan during the first three Loan
Years. If Borrower shall prepay the Loan in whole or in part after the third
Loan Year, Borrower shall pay to Lender, as liquidated damages and compensation
for the costs of being prepared to make funds available to Borrower under this
Agreement, and not as a penalty, an amount determined by multiplying (x) the
amount of the prepayment times (y) (i) five percent (5%) if such prepayment
occurs during the fourth Loan Year, four percent (4%) if such prepayment occurs
during the fifth Loan Year, and three percent (3%) if such prepayment occurs
during the sixth Loan Year (the “Prepayment Fee”) (a prepayment in the seventh
Loan Year may be made without premium or penalty); provided, however, that if
such prepayment occurs as a result of any event described in Section 2.5(a) or
2.5(c) hereof, no Prepayment Fee shall be required.

(c) Notwithstanding the provisions of Section 2.5(b) above, Borrower shall have
the right to prepay the Loan at any time, without a Prepayment Fee, in
connection with (i) any consolidation or merger of Borrower pursuant to which
Borrower’s Capital Stock would be converted into cash, securities or other
property, other than a merger or consolidation of Borrower in which the holders
of the common stock of Borrower, or any Capital Stock convertible into common
stock, immediately prior to the merger have the same proportionate ownership,
directly or indirectly, of common stock or any Capital Stock convertible into
common stock, of the surviving corporation immediately after the merger as they
had of Borrower’s common stock immediately prior to such merger, or (ii) the
sale, lease, conveyance or other disposition of all or substantially all of
Borrower’s assets as an entirety or substantially as an entirety, to any Person,
other than an Affiliate or associate of Borrower, in one or a series of
transactions.

Section 2.6 Time and Place of Payments. Notwithstanding anything in this
Agreement or any of the other Loan Documents to the contrary, each payment
payable by the Borrower to the Lender under this Agreement or any of the other
Loan Documents, shall be made directly to the

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 14 -



--------------------------------------------------------------------------------

Lender, at Lender’s Head Office, not later than 12:00 p.m. local time, on the
due date of each such payment in immediately available and freely transferable
funds.

Section 2.7 Application of Funds. Unless otherwise provided in this Article 2,
the funds received by the Lender shall be applied toward the Obligations as
follows:

(a) First, to the payment of all fees, charges and other sums (with the
exception of principal and interest) due and payable to the Lender under the
Subordinated Note, this Agreement or the other Loan Documents at such time
including, without limitation, all reasonable costs, expenses, disbursements and
losses which shall have been incurred or sustained by the Lender in or
incidental to the collection of the Obligations hereunder or the exercise,
protection, or enforcement by the Lender of all or any of the rights, remedies,
powers and privileges of the Lender under this Agreement, the Subordinated Note,
or any of the other Loan Documents and in and towards the provision of adequate
indemnity to the Lender against all taxes or Liens which by law shall have, or
may have priority over the rights of the Lender in and to such funds;

(b) Second, to the payment of the interest that is due and payable on the
principal of the Subordinated Note at the time of such payment;

(c) Third, to the payment of principal then due on the Subordinated Note; and

(d) Fourth, the surplus remaining (if any) to the Borrower or such other Person
or Persons as may be determined by Borrower or any court of competent
jurisdiction.

Section 2.8 Use of Proceeds. Borrower represents, warrants and covenants to the
Lender that all proceeds of the Loan shall be used by the Borrower to finance in
part the Acquisition Transaction and the reasonable costs related thereto.

Section 2.9 Payments to be Free of Deductions. Each payment payable by the
Borrower to the Lender under this Agreement, the Subordinated Note, or any of
the other Loan Documents shall be made in accordance with Section 2.6 hereof,
without set-off or counterclaim and free and clear of and without any deduction
of any kind for any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings, restrictions or conditions of any nature now or hereafter imposed
or levied by any political subdivision or any taxing or other authority therein,
unless the Borrower is compelled by law to make any such deduction or
withholding.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 15 -



--------------------------------------------------------------------------------

ARTICLE 3.

SECURITY INTERESTS

Section 3.1 Grant of Security Interest. To secure the payment and performance of
all of the Obligations, the Borrower hereby grants to the Lender a continuing
security interest in and assigns to the Lender all of the Collateral. To secure
further such liabilities and Obligations, Borrower has granted to Lender a lien
upon the real property described on Schedule 3.1, by executing and delivering to
Lender a Mortgage subject only to the prior liens in favor of the Senior Lender
as provided herein and in the Intercreditor Agreement. The Collateral shall also
include the property and rights subject to the Assignment of Life Insurance with
respect to the Life Insurance in a form reasonably satisfactory to the Lender.

Section 3.2 Additional Collateral. Subject to the prior Liens of Senior Lender,
immediately upon Borrower’s receipt of that portion of the Collateral which is
evidenced or secured by an agreement, letter of credit, instrument and/or
documents including, without limitation, promissory notes, documents of title,
warehouse receipts and trade acceptances (the “Additional Collateral”), Borrower
shall deliver the original thereof to Lender, together with appropriate
endorsements, the documents required to draw thereunder (as may be relevant to
letters of credit) and/or other specific evidence (in form and substance
acceptable to Lender) of assignment thereof to Lender.

Section 3.3 Additional Security for the Loan. As additional collateral security
for the Obligations, Borrower shall deliver to Lender the Intellectual Property
Security Agreement, and any other instrument required to perfect a security
interest in any of the Collateral, which Agreements constitute part of the
Security Documents hereunder.

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

In order to induce the Lender to enter into this Agreement, Borrower hereby
represents and warrants to the Lender on the date hereof that:

Section 4.1 Organization, Authority and Qualification.

(a) Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Ohio, and has all requisite power and
authority to own and operate its properties and to carry on its business as now
conducted. The execution,

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 16 -



--------------------------------------------------------------------------------

delivery and performance of this Agreement and the Subordinated Note have been
duly authorized by all necessary company actions; there is no prohibition,
either in law, in its charter documents, operating agreement, or bylaws, if any,
or in any order, writ, injunction or decree of any court or arbitrator presently
in effect having applicability to Borrower which in any way prohibits or would
be violated by the execution and performance of this Agreement and the
Subordinated Note in any respect; this Agreement and the Subordinated Note are
and will be valid, binding and enforceable obligations of the Borrower; and the
Borrower has adequate power and authority and has full legal right to enter into
this Agreement and each of the other Loan Documents, and to perform, observe and
comply with all of its agreements and obligations under each of such documents,
including, without limitation the borrowings contemplated hereby. Borrower is,
and will be after giving effect to the Acquisition Transaction, duly qualified
or licensed and in good standing and duly authorized to do business in each
jurisdiction in which the character of the properties owned or leased or the
nature of the activities conducted makes such qualification or licensing
necessary and in which the failure to be so qualified would have a materially
adverse effect on the conduct of the business of Borrower.

(b) The authorized Capital Stock of Borrower is as set forth on Schedule
4.1(b) hereto. Except for the Warrants, or as described on Schedule 4.1(b)
hereto, there are no outstanding options, rights or warrants issued by Borrower
for the acquisition of the Capital Stock of Borrower, nor any outstanding
securities or obligations convertible into Capital Stock.

(c) Borrower has no Subsidiaries except as set forth on Schedule 4.1(c) hereto.
The Capital Stock of each Subsidiary is owned by Borrower free and clear of all
Liens other than securities laws restrictions, the pledge pursuant to the Senior
Loan Documents and those in favor of Lender. Each Subsidiary (i) is duly
organized, validly existing and in good standing under the laws of the state of
its incorporation, and (ii) has full corporate power and authority and full
legal right to own or to hold under lease its Property and to carry on its
business. Each Subsidiary is qualified and licensed in each jurisdiction wherein
the character of the Property owned or held under lease by it, or the nature of
its business makes such qualification necessary or advisable. Each Subsidiary is
currently qualified in good standing as a foreign corporation in each
jurisdiction set forth on Schedule 4.1(c).

(d) Borrower does not own or hold of record (whether directly or indirectly) any
shares of any class in the capital of any corporation, nor does Borrower own or
hold (whether directly or indirectly) any legal and/or beneficial equity
interest in any partnership, business trust or joint venture or in any other
unincorporated trade or business enterprise.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 17 -



--------------------------------------------------------------------------------

Section 4.2 No Legal Bar. The execution, delivery and performance of this
Agreement, the Subordinated Note and the other Loan Documents and the
consummation of the transactions contemplated thereby, will not in any material
respect violate any Requirements of Law or any Contractual Obligation of
Borrower.

Section 4.3 No Litigation. No litigation, investigation or proceeding of or
before any arbitrator or governmental authority is pending or threatened by or
against Borrower or against any of its properties or revenues, existing or
future, (a) with respect to this Agreement, the Subordinated Note, any of the
other Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) which, if adversely determined, would have a Material Adverse Effect.

Section 4.4 Financial Condition. Attached to Schedule 4.4 are complete and
correct copies of (i) the balance sheets of the Seller as of December 31, 1999
and 1998 and the related statements of operations, retained earnings and cash
flows for the two-year period ended December 31, 1999, together with the related
notes and schedules (the “Year-End Financial Statements”), (ii) the balance
sheet of the Seller as of February 29, 2000, together with any related
statements and notes, and (iii) the balance sheet and income statement of the
Seller as of June 30, 2000, together with any related statements and notes (the
“Interim Financial Statements”). The Year-End Financial Statements and the
Interim Financial Statements are herein collectively called the “Financial
Statements”. The Financial Statements have been prepared from the books and
records of the Seller in conformity with generally accepted accounting
principles applied on a basis consistent with preceding years and throughout the
periods involved (“GAAP”) (except as disclosed therein or on Schedule 4.4
hereto), and present fairly in all material respects the financial position and
results of operations of the Seller as of the dates of such statements and for
the periods covered thereby. The books of account of the Seller have been kept
accurately in all material respects in the ordinary course of business, the
transactions entered therein represent bona fide transactions, and the revenues,
expenses, assets and liabilities of the Seller have been properly recorded
therein in all material respects.

Section 4.5 No Change. There has been no development or event which has had or
would reasonably be expected to have a Material Adverse Effect.

Section 4.6 No Default. Borrower is not in default under or with respect to any
of its Contractual Obligations, except where the default would not have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

Section 4.7 Conditions Precedent. Prior to the funding of the initial Loan to
Borrower under this Agreement, all conditions precedent listed in Article 8
hereof will have been satisfied.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 18 -



--------------------------------------------------------------------------------

Section 4.8 Ownership of Property; Liens. Borrower has good and marketable title
to all its property as listed on the Financial Statements or acquired pursuant
to the Purchase Agreement, and none of such property is subject to any Lien
except Permitted Liens.

Section 4.9 Intellectual Property. Borrower possess all licenses, patents,
permits, trademarks, trade names, copyrights, technology, know-how and processes
necessary for the conduct of its businesses as currently conducted, taking into
consideration consummation of the Acquisition Transaction, and all such
licenses, patents, permits, trademarks, trade names, and copyrights are listed
on Schedule 4.9 attached hereto and made a part hereof. Except as set forth on
Schedule 4.9, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such property or rights or the
validity or effectiveness of any such property or rights, nor is there any known
basis for any such claim. Except as set forth on Schedule 4.9, the use of such
property and rights by the Borrower does not infringe on the rights of any
Person.

Section 4.10 Compliance with Laws. Borrower is in compliance with all
Requirements of Law, including all Environmental Laws applicable to it, except,
in each case, where the failure to comply would not have a Material Adverse
Effect.

Section 4.11 Taxes. With respect to Borrower and any Subsidiary, except as set
forth on Schedule 4.11, Borrower has filed or caused to be filed all tax returns
which are required to be filed and have paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
properties and all other taxes, fees or other charges imposed on it or any of
its property by any governmental authority (other than any taxes, fees or other
charges the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower); no tax
Lien has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.

Section 4.12 Environmental Matters. Except as set forth on Schedule 4.12 hereto,
to the Borrower’s knowledge, Borrower is in compliance with, and has no
liability to any Person in respect of, all Environmental Laws except for such
non-compliance or liabilities that would not have a Material Adverse Effect.

Section 4.13 Place of Business. The Borrower maintains places of business and
owns Collateral only at the Principal Office. Borrower maintains its books of
account and records, including all records concerning the Collateral, only at
the Principal Offices.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 19 -



--------------------------------------------------------------------------------

Section 4.14 General Collateral Representation. Subject in each case, to the
liens of the Senior Lender:

(a) The Borrower is the sole owner of and has good and marketable title to the
Collateral, free from all Liens, other than the Permitted Liens, and has full
right and power to grant the Lender a security interest therein. All information
which has been furnished to the Lender concerning the Collateral was complete,
accurate and correct in all material respects when furnished, and all
information which may be furnished to the Lender in the future concerning the
Collateral will be complete, accurate and correct in all material respects when
furnished.

(b) No security agreement, financing statement, equivalent security or Lien
instrument or continuation statement covering all or any part of the Collateral
is on file or of record in any public office, except such as may have been filed
(i) by Borrower in favor of Senior Lender pursuant to the Senior Loan Agreement,
(ii) by Borrower in favor of Lender pursuant to this Agreement, or (iii) in
respect of the items of Collateral subject to the Permitted Liens.

(c) The provisions of this Agreement are sufficient to create in favor of the
Lender, as of the Closing Date, a valid and continuing lien on, and security
interest in, the types of the Collateral hereunder in which a security interest
may be created under Article 9 of the UCC. Financing Statements on Form UCC-1
have been duly executed on behalf of Borrower and the description of such
Collateral set forth therein is sufficient to perfect security interests in such
Collateral in which a security interest may be perfected by the filing of
Financing Statements under the UCC. When such Financing Statements are duly
filed in the filing offices listed on Schedule 4.14 hereto, and the requisite
filing fees are paid, such filings will be sufficient to perfect security
interests in such of the Collateral described in the Financing Statements as can
be perfected by filing, which perfected security interests will be prior to all
other Liens in favor of others and rights of others (except for Permitted
Liens), and as against any owner of real estate where any of the Equipment is
located and as against any purchaser of such real property and any present or
future creditor obtaining a Lien on such real estate. All action necessary to
protect and perfect a security interest in each item of the Collateral has been
or will be duly taken, or in the case of Equipment covered by certificates of
title will be taken within ninety (90) days of the Closing Date.

(d) Upon delivery to Lender and the filing with the U.S. Patent and Trademark
Office of the Assignment of Trademarks and delivery to the Lender and the
payment of the requisite filing fees, the Lender shall have a perfected security
interest in the intellectual property listed on Schedule 4.10 and the other
Collateral of a type described in such assignments, which perfected security
interest will be prior to all other Liens in favor of others.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 20 -



--------------------------------------------------------------------------------

Section 4.15 Accounts. As to each and every Account of Borrower, Borrower has
full right and power to grant the Lender a security interest therein and the
security interest granted in such Account to the Lender in Article 3 hereof,
when perfected, will be a valid second security interest, subordinate only to
Permitted Liens, the liens granted under the Senior Loan Documents, which will
inure to the benefit of the Lender without further action, subject to Permitted
Liens and the provisions of Section 4.14(c) hereof.

Section 4.16 Equipment. All Equipment is located at Borrower’s Principal
Offices. No Equipment is now stored with a bailee, warehouseman or similar
party. All Equipment necessary for the conduct of Borrower’s business or
reflected on the Financial Statements is currently usable or currently saleable
in the normal course of Borrower’s business.

Section 4.17 ER1SA. Schedule 4.17 contains a list of all Employee Benefit Plans
maintained by Borrower. Borrower and its ERISA Affiliates are in compliance with
any applicable provisions of ERISA and the regulations thereunder, and the Code,
with respect to all such Employee Benefit Plans.

Section 4.18 Undisclosed Liabilities. Borrower has no material obligation or
liability (whether accrued, absolute, contingent, unliquidated, or otherwise,
whether due or to become due) arising out of transactions entered into at or
prior to the Closing Date, or any action or inaction at or prior to the Closing
Date, except (a) liabilities reflected on the Financial Statements;
(b) liabilities incurred in the ordinary course of business (none of which are
liabilities for breach of contract, breach of warranty, torts, infringements,
claims or lawsuits); (c) liabilities or obligations disclosed in the Schedules
hereto; and (d) liabilities or obligations incurred pursuant to the Loan
Documents, the Purchase Agreement and the agreements, documents and instruments
contemplated thereby and the Senior Loan Agreement and the other Senior Loan
Documents.

Section 4.19 Disclosure.

(a) All factual information furnished by or on behalf of Borrower in writing to
Lender on or before the Closing Date (including all information contained in the
Loan Documents) for purposes of or in connection with this Agreement or any
transaction contemplated hereby is true and complete in all material respects on
the date as of which such information is dated or certified and does not contain
any untrue statement of a material fact or omits to state any material fact, it
being understood and agreed that for purposes of this clause (a), such factual
information shall not include projections and pro forma financial information.

(b) The projections and pro forma financial information contained in the factual
information referred to in clause (a) above (including the pro forma
consolidated financial

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 21 -



--------------------------------------------------------------------------------

statements delivered hereunder) were or are based on good faith estimates and
assumptions believed to be reasonable at the time made, it being recognized by
Lender that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ significantly from the projected results.

Section 4.20 Solvency. Borrower is solvent and will continue to be solvent after
consummation of the Acquisition Transaction, and creation of the Obligations
hereunder and under the Senior Loan Documents, the security interests of Lender
and Senior Lender and the other transactions contemplated hereby and by the
Senior Loan Documents. Borrower is able to pay its debts as they mature and has
sufficient capital to carry on its business.

Section 4.21 Survival of Representations and Warranties. The foregoing
representations and warranties are made by the Borrower with the knowledge and
intention that the Lender will rely thereon, and shall survive the execution and
delivery of this Agreement and the making of the Loan hereunder.

ARTICLE 5.

AFFIRMATIVE COVENANTS

So long as the Subordinated Note remains outstanding and unpaid or any other
Obligation is owing to the Lender, the Borrower agree as follows:

Section 5.1 Financial Statements.

(a) Year End Report. (i) As soon as available, but in any event within ninety
(90) days after the end of each fiscal year of Borrower. Borrower shall deliver
to the Lender copies of the Consolidated audited financial statements of
Borrower and any Subsidiary, including the balance sheets, as at the end of such
year and the related statements of income, cash flow and retained earnings for
such year, in each case containing in comparative form the figures for the
previous year. The Consolidated audited financial statements of Borrower shall
be accompanied by an audit opinion of independent certified public accountants
of nationally or regionally recognized standing, stating that such financial
statements fairly present the respective financial positions of Borrower and any
Subsidiary and the results of operations and changes in cash flows for the
fiscal year then ended in conformity with GAAP, and (ii) as soon as available,
but in any event thirty (30) days prior to the last day of each fiscal year of
Borrower, Borrower shall deliver Consolidated and consolidating

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 22 -



--------------------------------------------------------------------------------

financial projections and a management-prepared budget for Borrower prepared on
a monthly basis for the next year.

(b) Quarterly Reports. As soon as available, but in any event not later than
thirty (30) days after the end of each quarter, the Borrower shall deliver to
the Lender copies of the Consolidated balance sheets of Borrower and any
Subsidiary as of the end of such quarter and the related unaudited statements of
income, cash flow and retained earnings for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer of Borrower and prepared in accordance with GAAP applied on a basis
consistent with the preceding years’ statements (subject to normal year-end
audit adjustments).

(c) Monthly Reports. As soon as available, but in any event not later than
fifteen (15) days after the end of each month, the Borrower shall deliver to the
Lender copses of the Consolidated balance sheets of Borrower and any Subsidiary
as of the end of such month and the related unaudited statements of income, cash
flow and retained earnings for such month and the portion of the fiscal year
through the end of such month, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer of
Borrower and prepared in accordance with GAAP applied on a basis consistent with
the preceding years’ statements (subject to normal year-end audit adjustments).

(d) Reports to Management. Simultaneously with the delivery of the financial
statements described in Sections 5.1(a), 5.1(b) and 5.1(c), the Borrower shall
also deliver to Lender copies of reports to management and management letters
prepared by the accountants to the Borrower, each certified as true and correct
by a Responsible Officer.

(e) Compliance Certificates. Simultaneously with the delivery of the financial
statements described in Section 5.1(b), the Borrower shall furnish to the Lender
a Compliance Certificate executed by a Responsible Officer of Borrower
(i) setting forth in reasonable detail the calculations supporting and used to
determine Borrower’s compliance with the financial covenants contained in
Article 7 hereof, along with supporting schedules; and (ii) stating that such
Responsible Officer has obtained no knowledge of any Default or Event of
Default, except as specified in such Compliance Certificate.

(f) Borrower shall promptly furnish to Lender copies of all material reports and
notices delivered to Senior Lender pursuant to the Senior Loan Documents or to
the shareholders of Borrower pursuant to the Shareholders Agreement.

Section 5.2 Conduct of Business and Maintenance of Existence. Borrower shall
continue to engage in business of the same general type in all material respects
as now conducted by it and

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 23 -



--------------------------------------------------------------------------------

preserve, renew and keep in full force and effect its existence and take all
reasonable action to maintain all rights, privileges and franchises necessary
for the normal conduct of its business. Borrower shall comply with all
Contractual Obligations and Requirements of Law.

Section 5.3 Maintenance of Property; Insurance. Borrower shall keep all property
useful and necessary in its business in good working order and condition;
maintain all workers’ compensation insurance required by law; maintain with
financially sound and reputable insurance companies insurance on all of its real
and personal property in amounts consistent with past practices of Borrower (in
amounts sufficient to insure one hundred percent (100%) of the actual
replacement costs thereof) (subject to normal deductibles and/or self-insured
retentions in amounts not in excess of the amounts in place as of the date of
this Agreement) and against at least such risks as are usually insured against
in the same general area by companies engaged in the same or a similar business,
or, in case of an Event of Default, as the Lender may reasonably specify from
time to time, that Lender may reasonably request from time to time, and furnish
to the Lender, promptly after written request, any information as to the
insurance carried, If Borrower fails to do so, the Lender may obtain such
insurance and charge the cost thereof to the Borrower’s account and add it to
the Obligations. The Borrower agrees that, if any loss should occur, the
proceeds of all such insurance policies may be applied to the payment of all or
any part of the Obligations, as the Lender may direct. Lender shall be named an
additional named insured, lender loss payee and mortgagee on such insurance
policies, as the case may be, to the extent that such policies insure the
Collateral, In the event of any casualty for which the proceeds of insurance are
less than Twenty Five Thousand and 00/100 Dollars ($25,000.00), however, the
Borrower shall be entitled to retain such proceeds for the purpose of repairing
or replacing the insured property, provided that the Borrower promptly execute
and deliver to the Lender such documents, instruments, financing statements or
other agreements as may be necessary to perfect the security interest of the
Lender in all such property. All policies shall provide for at least thirty
(30) days’ written notice of cancellation to the Lender, except premium
nonpayment cancellation which shall be ten (10) days’ written notice.

Section 5.4 Liability Insurance. Borrower shall, at all times, maintain in full
force and effect such liability insurance with respect to its activities and
other insurance as may be reasonably required by the Lender, such insurance to
be provided by insurer(s) reasonably acceptable to the Lender; and, if requested
by the Lender, such insurance shall name the Lender as an additional insured.

Section 5.5 Inspection of Property; Books and Records. Borrower shall maintain
in all material respects complete and accurate books of accounts and records in
which full, true and correct entries in conformity with GAAP and all
Requirements of Law in all material respects shall be made of all dealings and
transactions in relation to the Collateral and the operations of the Borrower;
and grant to the Lender, or its representatives, full and complete access to the
Collateral and all books of account, records, correspondence and other papers
relating to the Collateral during normal

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 24 -



--------------------------------------------------------------------------------

business hours and Borrower grant to Lender the right to inspect, examine,
verify and make abstracts from the copies of such books of account, records,
correspondence and other papers, and to investigate during normal business hours
such other records, activities and business of the Borrower as they may deem
reasonably necessary or appropriate at the time.

Section 5.6 Notices. Borrower shall promptly give notice to the Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation
relating to any Indebtedness of Borrower, and any (ii) litigation, Investigation
or proceeding which may exist at any time between Borrower and any governmental
authority, which in either case, if not cured or if adversely determined, as the
case may be, would reasonably be expected to have a Material Adverse Effect;

(c) the commencement, existence or written threat of any action or proceeding by
or before any governmental or political subdivision or any agency, authority,
bureau, central bank, commission, department or instrumentality of either, or
any court, tribunal, grand jury or arbitrator, in each case whether foreign or
domestic, against or affecting Borrower, which action or proceeding, as the case
may be, would reasonably be expected to have a Material Adverse Effect; and

(d) any change in the business, operations, property, condition (financial or
otherwise) of Borrower which would reasonably be expected to have a Material
Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action the Borrower propose to take with respect
thereto.

Section 5.7 Environmental Laws. Borrower shall comply in all material respects
with all Environmental Laws and obtain and comply with and maintain in all
material respects any and all licenses, approvals, registrations or permits
required by any Environmental Law.

Section 5.8 Inventory. With respect to the Inventory, Borrower shall:

(a) sell or dispose of the Inventory only to buyers in the ordinary course of
business and consistent with past practices of Seller (which may include
disposing of obsolete inventory or Inventory of de minimus value in the ordinary
course of business and in accordance with past practices of such Borrower); and

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 25 -



--------------------------------------------------------------------------------

(b) promptly notify the Lender of any change in location of any of the Inventory
and, prior to any such change, execute and deliver to the Lender such UCC
financing statements satisfactory to the Lender as the Lender may request.

Section 5.9 Equipment. Borrower shall:

(a) keep and maintain the Equipment in good operating condition and repair,
excluding normal wear and tear, and shall make all necessary replacements
thereof so that the value, utility and operating efficiency thereof shall at all
times be maintained and preserved in materially the same condition as on the
Closing Date, except to the extent items of Equipment become obsolete in the
ordinary course of business, and not permit any such items to become a fixture
to real estate or accession to other personal property; and

(b) upon an Event of Default or as reasonably requested by Lender, immediately
on demand thereof by Lender, deliver to Lender any and all evidence of ownership
of any of the Equipment (including, without limitation, certificates of title
and applications for the title).

Section 5.10 Collateral. Borrower shall maintain the Collateral, as the same is
constituted from time to time, free and clear of all Liens, except Permitted
Liens, and defend the Collateral against all claims and demands of all Persons
at any time claiming the same or any interest therein and pay all costs and
expenses (including reasonable attorney’s fees) incurred in connection with such
defense.

Section 5.11 Employee Benefit Plans. Borrower will and will cause each of its
ERISA Affiliates to (a) comply in all material respects with all requirements
imposed by ERISA and the Code applicable from time to time to any Employee
Benefit Plans of Borrower or any ERISA Affiliates; (b) make full payment when
due of all amounts which under the provisions of such Employee Benefit Plans or
under applicable law, are required to be paid as contributions thereto; (c) file
on a timely basis all reports, notices and other filings required by any
governmental agency with respect to any such Employee Benefit Plans; (d) furnish
to all participants, beneficiaries, and employees under any such Employee
Benefit Plan, within the periods prescribed by law, all reports, notices and
other information to which they are entitled under applicable law, and (e) take
no action which would cause any such Employee Benefit Plan to fail to meet any
qualification requirement imposed by the Code.

Section 5.12 Further Documents. Borrower shall, at or prior to the Closing Date:

(a) cause Lender’s Lien to be noted on each document of ownership or title as to
which evidence of Lender’s Lien is necessary or, in Lender’s or Lender’s
counsel’s opinion,

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 26 -



--------------------------------------------------------------------------------

advisable to be shown in order to perfect Lender’s Lien on the Collateral
covered by such document; and if reasonably practicable

(b) execute and deliver such financing statements, documents and instruments,
and perform all other acts as the Lender deems reasonably necessary or
desirable, to carry out and perform the intent and purpose of this Agreement,
and pay, upon demand, all expenses (including reasonable attorney’s fees)
incurred by the Lender in connection therewith.

Section 5.13 Life Insurance. Within 30 days of the Closing Date, Borrower shall
obtain the Life Insurance and assign the same to Lender as collateral security
hereunder pursuant to an Assignment of Life Insurance acceptable to Lender, and
keep and maintain the Life Insurance in accordance with the terms hereof until
all of the Obligations are satisfied and this Agreement is terminated.

Section 5.14 Trademarks, Copyrights and Other Intellectual Property. Promptly
upon the filing by Borrower or any Subsidiary of any application for letters
patent or the registration of any trademarks, trade names or copyrights,
Borrower shall notify Lender in writing and furnish such documentation as Lender
may request to perfect Lender’s security interest in such property.

Section 5.15 Other Information. Borrower shall furnish to the Lender such other
financial and business information and reports in form and substance
satisfactory to the Lender as and when the Lender may from time to time
reasonably request.

Section 5.16 Board of Directors. For so long as (a) the Obligations, or (b) the
Warrant or Capital Stock issued upon the exercise thereof remain outstanding and
owned or held by Lender, Lender shall be entitled to designate one (1) Person as
a member of the Board of Directors of Borrower and to attend the meetings of any
committee thereof and Lender shall be entitled to receive at least ten
(10) days’ prior written notice of all such meetings. Borrower shall promptly
reimburse such member of the Board of Directors for all reasonable out-of-pocket
expenses incurred in attending such meetings and legal expenses incurred in
fulfilling the fiduciary or other duties and responsibilities of such member.

ARTICLE 6.

NEGATIVE COVENANTS

The Borrower covenant and agree with the Lender and warrants that, as long as
the Loan or Warrant shall remain unpaid or unexercised, as the case may be:

Section 6.1 Limitations on Restricted Payments. Without the prior written
consent of Lender, the Borrower shall not, at any time, enter into, participate
in, or make any Restricted Payment.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 27 -



--------------------------------------------------------------------------------

Section 6.2 Limitations on Indebtedness. The Borrower will not at any time
create, incur or assume, or become or be liable (directly or indirectly) in
respect of, any Indebtedness, other than:

(a) the Obligations incurred pursuant to this Agreement;

(b) the obligations incurred relative to the Senior Loan Documents and the
Preferred Stock or permitted by the Senior Loan Documents;

(c) Guarantee Obligations permitted under Section 6.3 hereof;

(d) current liabilities of Borrower incurred in the ordinary course of business
(i) not incurred through the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(e) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, worker’s compensation, materials and supplies to
the extent any of the foregoing shall not otherwise be payable in accordance
herewith;

(f) Indebtedness in respect of judgments or awards that have been in force for
less than the applicable period for taking an appeal so long as execution is not
levied thereunder or in respect of which Borrower shall at the time in good
faith be prosecuting an appeal or proceedings for review and in respect of which
a stay of execution shall have been obtained pending such appeal or review;

(g) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(h) Indebtedness in respect of performance, surety, statutory, insurance, appeal
or similar bonds obtained in the ordinary course of business;

(i) except to the extent prohibited by Section 6.6, Indebtedness of the Borrower
incurred to refinance or replace Indebtedness of such Person permitted
hereunder; provided, that (i) the principal amount (or committed principal
amount) of such refinancing Indebtedness shall not exceed the outstanding
principal amount (or committed principal amount) of the Indebtedness being
refinanced, (ii) the terms of such refinancing are not more

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 28 -



--------------------------------------------------------------------------------

onerous taken as a whole to such Person than the terms of the Indebtedness being
refinanced, and (iii) the Lender shall have consented to the incurrence of such
refinancing Indebtedness; and

(j) Indebtedness pursuant to the Purchase Agreement.

Section 6.3 Limitation on Guarantee Obligations. The Borrower shall not create,
incur, assume or suffer to exist any Guarantee Obligation except in the ordinary
course or for (i) product warranties; and (ii) return or replacement guaranties
and similar assurances made by Borrower with respect to products sold to
customers in the ordinary course of business and in accordance with the past
practices of such Borrower.

Section 6.4 Limitation on Fundamental Changes. Borrower shall not merge,
consolidate or amalgamate, or liquidate, wind up or dissolve itself (or suffer
any liquidation or dissolution), or make any material change in its business or
its present method of conducting business as contemplated by the Acquisition
Transaction.

Section 6.5 Limitation on Dispositions of Assets. Without the prior written
consent of Lender, which shall not be unreasonably withheld, Borrower shall not
convey, sell, lease, license, assign, transfer or otherwise dispose of a
substantial part (more than ten percent (10%) in the aggregate during the term
hereof) of its property, business or assets (including, without limitation,
receivables and leasehold interests), whether now owned or hereafter acquired,
except for the sale of Inventory and obsolete Equipment or the disposal of de
minimus amounts of Equipment and Inventory in the ordinary course of business
and except for dispositions permitted under the definition of Restricted
Payments.

Section 6.6 Limitation on Investments, Loans and Advances. Borrower shall not
make or permit to exist any advances or loans to, or guarantee or become
contingently liable, directly or indirectly, in connection with the obligations,
leases, stock or dividends of, or own, purchase or make any commitment to
purchase any stock, bonds, notes, debentures or other securities of, or any
interest in, or make any capital contributions to (all of which are sometimes
collectively referred to herein as “Investments”) any Person except for
(a) purchases of direct obligations of the federal government, (b) deposits in
commercial banks, (c) commercial paper of any U.S. corporation having the
highest ratings then given by the Moody’s Investors Services, Inc. or Standard &
Poor’s Corporation, (d) endorsement of negotiable instruments for collection in
the ordinary course of business, (e) advances to employees for business travel
and other expenses incurred in the ordinary course of business, (f) any
extension of trade credit in the ordinary course of business and investments in
customer accounts for Inventory sold or services rendered in the ordinary course
of business, (g) any investments in cash equivalents, (h) investments received
in connection with the bankruptcy of suppliers and customers or received
pursuant to a plan of reorganization, in each case,

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 29 -



--------------------------------------------------------------------------------

in settlement of delinquent obligations or disputes; and (i) transactions
contemplated by, or required of Borrower, under the Purchase Agreement, Warrant
Agreement or the Warrant.

Section 6.7 Limitation on Payments and Modifications of Debt Instruments. The
Borrower shall not:

(a) make any optional payment or prepayment on any Indebtedness for Borrowed
Money (other than Obligations under this Agreement and prepayments of accounts
payable in the ordinary course of business to obtain discounts by the terms of
payment); and

(b) amend, modify or change or consent or agree to any amendment, modification
or change to any of the terms relating to the payment or prepayment of principal
of or interest on, any such Indebtedness for Borrowed Money, or any capital or
finance lease obligations, without the consent of Lender.

Section 6.8 Limitation on Creation or Acquisition of Subsidiaries. Borrower will
not create or form any new Subsidiary.

Section 6.9 Corporate Documents. Borrower shall not make any material change,
amendment or modification to its Articles of Incorporation or By-Laws without
the prior written consent of Lender.

Section 6.10 Dividends and Similar Transactions. Except as otherwise permitted
under Section 6.1, Borrower shall not declare or pay any dividends or make any
other payments on its capital stock; issue, redeem, repurchase or retire any of
its capital stock; grant or issue any warrant, right or option pertaining
thereto (except for stock options granted by Borrower to management employees
not to exceed, in the aggregate, ten percent (10%) of the outstanding Capital
Stock of Borrower on a fully-diluted basis at a price not less than the greater
of fair market value at the time of issuance or as of the date hereof) or other
security convertible into any of the foregoing except for such grants and
issuances of Capital Stock or other securities convertible into Capital Stock in
compliance with the terms of Warrant Agreement and Warrant; or make any
distribution to its stockholders.

Section 6.11 Limitations on Management Fees. Neither Borrower nor any Subsidiary
shall pay or obligate itself to pay, directly or indirectly, any management fee
or similar compensation to any Person, or to any director, officer, shareholder
or employee of such Person.

Section 6.12 Management Compensation. Neither Borrower nor any Subsidiary shall
pay or enter into an agreement to pay any management employee of Borrower yearly
Compensation in excess of the amounts set forth on Schedule 6.12. As used
herein, “Compensation” shall mean all

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 30 -



--------------------------------------------------------------------------------

forms of direct and indirect remuneration and include, without limitation,
salaries, commissions, bonuses, securities, property, insurance benefits,
personal benefits and contingent forms of remuneration.

Section 6.13 Changes Relating to Indebtedness. Without the consent of Lender,
such consent not to be unreasonably withheld, Borrower will not, and will not
permit any of its Subsidiaries to change or amend the terms of (i) the Senior
Debt if such change or amendment would have the effect of (a) increasing the
rate of or changing the due dates of payment of interest payable with respect to
any liability of the Borrower under the Senior Debt, or the amount of any fees
payable under the Senior Debt, or require the Borrower to pay any additional
fees under or with respect to the Senior Debt (other than ordinary and customary
fees in connection with giving effect to amendments and waivers otherwise
permitted by this Agreement), (b) shortening the maturity of or requiring the
earlier payment of the Senior Debt, (c) imposing any additional prepayment
obligations on the Borrower with respect to the Senior Debt, (d) increasing the
aggregate principal amount of the Senior Debt, or (e) permitting the incurrence
of additional indebtedness, or (ii) the Shareholders Agreement.

ARTICLE 7.

FINANCIAL COVENANTS

Section 7.1 Limitations on Capital Expenditures. The Borrowers shall not,
without first obtaining the written consent of the Lender, make Capital
Expenditures from the date hereof through the end of its first fiscal year or
during any subsequent fiscal year in an aggregate amount greater than the
amounts specified below:

 

Closing through end of first fiscal year:

   $ 65,000

Second full fiscal year:

   $ 135,000

Third full fiscal year:
(and each full fiscal year thereafter)

   $ 20,000

Section 7.2 Minimum EBITDA. On each time period set forth below, the Borrower
shall not permit its Consolidated EBITDA to be less than the minimum amount set
forth below:

 

TIME PERIOD

   MINIMUM EBITDA

The Closing Date up to and including September 30, 2000

   $ 250,000.00

October 1, 2000 up to and including December 31, 2000

   $ 375,000.00

any period of twelve (12) consecutive months thereafter

   $ 1,500,000.00

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 31 -



--------------------------------------------------------------------------------

Section 7.3 Senior Loan Agreement Covenants. Borrower shall comply with the
covenants set forth in Section 3B of the Senior Loan Agreement, each of which is
incorporated herein by reference.

ARTICLE 8.

CONDITIONS PRECEDENT

Section 8.1 Conditions Precedent to Initial Loan. The obligation of Lender to
make the initial Loan to Borrower under this Agreement on the Closing Date is
subject to the satisfaction of the following conditions precedent (in form,
substance and action as is satisfactory to Lender, in its sole discretion):

(a) Certified Copies of Charter Documents. Lender shall have received from
Borrower a copy, certified by a duly authorized officer of Borrower to be true
and complete on and as of the Closing Date, of the charter or other organization
documents and by-laws of Borrower as in effect on the Closing Date (together
with all, if any, amendments thereto); and (ii) the charter or other
organization documents of Borrower certified by the applicable Secretary of
State;

(b) Proof of Appropriate Action. Lender shall have received from Borrower a
copy, certified by a duly authorized officer of Borrower to be true and complete
on and as of the Closing Date, of the records of all action taken by Borrower to
authorize the Acquisition Transaction and the execution and delivery of this
Agreement and any other agreements entered into on the Closing Date and to which
it is a party or is to become a party as contemplated or required by this
Agreement, and its performance of all of its agreements and obligations under
each of such documents;

(c) Incumbency Certificates. Lender shall have received from Borrower an
incumbency certificate, dated the Closing Date, signed by a duly authorized
officer of Borrower and giving the name and bearing a specimen signature of each
individual who shall

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 32 -



--------------------------------------------------------------------------------

be authorized (i) to sign, in the name and on behalf of Borrower this Agreement
and each of the other Loan Documents to which such person is or is to become a
party on the Closing Date, and (ii) to give notices and to take other action on
behalf of Borrower under such documents;

(d) Representations and Warranties. Each of the representations and warranties
made by and on behalf of the Borrower to the Lender in this Agreement and in the
other Loan Documents shall be true and correct when made, shall, for all
purposes of this Agreement, be deemed to be repeated on and as of the Closing
Date, and shall be true and correct in all material respects on and as of such
date;

(e) Loan Documents, Etc. The Subordinated Note and each of the other Loan
Documents and Warrant and Warrant Agreement, shall have been duly and properly
authorized, executed and delivered to the Lender by the respective party or
parties thereto and shall be in full force and effect on and as of the Closing
Date;

(f) Acquisition Transactions. Lender shall have received from Borrower certified
copies of documents relative to the Acquisition Transaction, including, without
limitation, the Purchase Agreement and all schedules thereto, as Lender may
request and such documents shall be in form and substance satisfactory to
Lender;

(g) Intercreditor Agreement. Lender shall have received the Intercreditor
Agreement in form and substance satisfactory to Lender;

(h) Equity Contribution. Borrower shall have received (i) an equity contribution
from Development Capital Ventures, L.P. satisfactory to Lender, in the aggregate
amount of not less than One Million Three Hundred and 00/100 Dollars
($1,300,000.00) (ii) an equity contribution from William J. Roberts and other
investors satisfactory to Lender in an aggregate amount of not less than Five
Hundred Thousand and 00/100 Dollars ($500,000.00), and evidence of such
contributions shall have been delivered to Lender.

(i) Insurance. Lender shall have received evidence that Borrower’s properties
and assets are fully insured in such amounts, against such risks, and with such
insurers as may be reasonably satisfactory to Lender, with loss payable to
Lender, together with the policies (containing a standard mortgagee clause, if
appropriate) or certificates evidencing such insurance;

(j) Performance, Etc. Borrower shall have duly and properly performed, complied
with and observed its covenants, agreements and obligations contained in each of

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 33 -



--------------------------------------------------------------------------------

the Loan Documents. No event shall have occurred on or prior to the Closing
Date, and no condition shall exist on the Closing Date, which constitutes a
Default or an Event of Default;

(k) Legal Opinion. The Lender shall have received a written legal opinion of
counsel to Borrower, addressed to the Lender, dated the Closing Date, which
shall be acceptable to the Lender;

(l) Mortgage and Title Insurance. The following documents each of which shall be
executed (and, where appropriate, acknowledged) by Persons satisfactory to the
Lender:

(i) the Mortgage, duly executed and delivered by Borrower (and where appropriate
by the trustee thereunder) in recordable form (in such number of copies as the
Lender shall have requested), together with such Uniform Commercial Code
financing statements as may be needed in order to perfect the security interests
granted by the Mortgage in any fixtures and other property therein described
which may be subject to the Uniform Commercial Code, in each case appropriately
completed and duly executed and in proper form for filing in all offices in
which required;

(ii) with respect to the Real Estate covered by the Mortgage, an ALTA Standard
Form title insurance policy issued by Chicago Title Insurance Company, (the
“Title Company”), in an amount equal to Six Hundred Thousand and 00/100 Dollars
($600,000.00), insuring the validity and priority of the Liens created under the
Mortgage, subject only to the encumbrances permitted by the Mortgage and which
shall not contain exceptions for mechanics liens, persons in occupancy or
matters which would be shown by a survey (Lender hereby agrees that the survey
exception can be deleted after the Closing Date), shall not insure over any
matter except to the extent that any such affirmative insurance is acceptable to
Lender in its reasonable discretion, and shall contain such endorsements and
affirmative insurance as the Lender, in its discretion, may require.

Borrower shall have paid to the Title Company all expenses and premiums of the
Title Company in connection with the issuance of such policies. In addition,
Borrower shall have paid to the Title Company or the Lender’ an amount equal to
all mortgage and mortgage recording taxes, intangibles taxes, stamp taxes and
other taxes payable in connection with the execution and delivery of the
Mortgage and the obligations secured thereby and the recording of the Mortgage
in the appropriate land offices.

(m) Consents. The Lender shall have received from the Borrower copies of all
consents necessary for the completion of the transactions contemplated by this
Agreement.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 34 -



--------------------------------------------------------------------------------

the Subordinated Note, each of the Loan Documents, and all Instruments and
Documents incidental thereto;

(n) Financial Statements. The Lender shall have received from the Borrower the
Financial Statements of Seller, Borrower and any Subsidiary and such other
Financial Statements requested by Lender and Lender shall be satisfied with the
results of all entities reflected therein;

(o) Legality of Transactions. It shall not be unlawful (a) for the Lender to
perform any of its agreements or obligations under any of the Loan Documents to
which the Lender is a party on the date of such Loan, or (b) for the Borrower
and any Subsidiary to perform any of its respective agreements or obligations
under any of the Loan Documents or the Acquisition Transaction to which they are
a party on such date;

(p) Officer’s Certificate. Lender shall have received from Borrower a
certificate dated as of the Closing Date, signed by a duly authorized officer on
behalf of Borrower and certifying that all of the representations and warranties
made by and on behalf of Borrower to Lender in this Agreement and in the other
Loan Documents were true and correct in all material respects when made, and
remain true and correct in all material respects on and as of the Closing Date;

(q) Due Diligence. Lender shall have conducted and completed due diligence on
Borrower, Seller and the Acquisition Transaction to Lender’s full satisfaction;

(r) Post-Closing Availability. After giving effect to the consummation of the
transactions contemplated hereby, by the Senior Loan Documents and by the
Acquisition Transaction (including the payment of any fees and expenses
associated therewith), the difference, as of the Closing Date, between (i) the
lesser of (A) the Borrowing Base and (B) the Revolving Credit Commitment and
(ii) the aggregate outstanding principal amount of the Revolving Loans as such
terms are defined in the Senior Loan Agreement, shall be at least [Four Hundred
Sixty Thousand and 00/100 Dollars ($460,000.00)]; and

ARTICLE 9.

EVENTS OF DEFAULT

Section 9.1 Payments. Failure by the Borrower to pay any Obligation within three
(3) business days of when due and payable.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 35 -



--------------------------------------------------------------------------------

Section 9.2 Representations and Warranties. Any representation or warranty made
by the Borrower, or a Subsidiary, or any officer of Borrower, in this Agreement
or in any Loan Document, including any certificate, document or financial or
other statement furnished by Borrower at any time in connection herewith or
therewith shall prove to have been untrue in any material respect.

Section 9.3 Covenants. Default by Borrower or any Subsidiary in the observance
or performance of any covenant or agreement contained herein or in any Loan
Document and, if such default is capable of being cured, and if such correction
is being sought diligently, such default is not corrected within 30 days.

Section 9.4 Effectiveness of Loan Documents. Any Loan Document shall cease to be
legal, valid, binding or enforceable in accordance with the terms thereof in any
material respect, or any of the Liens intended to be created by any Loan
Document ceases to be or are not valid and perfected liens having the priority
contemplated thereby.

Section 9.5 Cross-Default to Other Indebtedness. Borrower shall default in any
payment of principal of or interest on any of its Indebtedness in excess of
Fifty Thousand and 00/100 Dollars ($50,000.00) (other than any such default in
respect of the Subordinated Note) or in the payment of any Guarantee Obligation
relating to Indebtedness in excess of Twenty-Five Thousand and 00/100 Dollars
($25,000.00), beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness or Guarantee Obligation was created or
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or Guarantee Obligation or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice or the passage of time or
both, if required, such Indebtedness to become due prior to its stated maturity
or such Guarantee Obligation to become payable.

Section 9.6 Change of Control. Any Change of Control shall occur.

Section 9.7 Commencement of Bankruptcy or Reorganization Proceeding.

(a) Borrower shall commence any case, proceeding or other action (i) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it as
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
wind-up, liquidation, dissolution, composition or

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 36 -



--------------------------------------------------------------------------------

other relief with respect to it or its debts, or (ii) seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or any
substantial part of its assets; or

(b) There shall be commenced against Borrower any such case, proceeding or other
action which results in the entry of an order for relief or any such
adjudication or appointment or remains undismissed, undischarged or unbonded for
a period of sixty (60) days; or

(c) There shall be commenced against Borrower any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or

(d) Borrower shall suspend the operation of its business or take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth above in this Section 9.7; or

(e) Borrower shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due.

Section 9.8 Material Judgments. One or more judgments or decrees shall be
entered against Borrower or any Subsidiary involving in the aggregate a
liability (not covered by insurance) of Fifty thousand and 00/100 Dollars
($50,000,00) or more and all such judgments or decrees shall not have been
vacated, satisfied, discharged or bonded pending appeal within thirty (30) days
from the entry thereof.

Section 9.9 Remedies. Upon the occurrence of an Event of Default described in
this Article 9, the Lender, at its option, may:

(a) declare the Obligations of the Borrower immediately due and payable, without
presentment, notice, protest or demand of any kind for the payment of all or any
part of the Obligations (all of which are expressly waived by the Borrower) and
exercise all of its rights and remedies against the Borrower and any Subsidiary
and any Collateral provided herein or in any other agreement among the Borrower
and the Lender or any other party; and

(b) exercise all rights granted to a secured party under the Uniform Commercial
Code or otherwise.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 37 -



--------------------------------------------------------------------------------

Upon the occurrence of an Event of Default, the Lender may take possession of
the Collateral, or any part thereof, and Borrower hereby grants the Lender
authority to enter upon any premises on which the Collateral may be situated,
and remove the Collateral from such premises or use such premises, together with
the materials, supplies, books and records of the Borrower, to maintain
possession and/or the condition of the Collateral and to prepare the Collateral
for sale. The Borrower shall, upon demand by the Lender, assemble the Collateral
and make it available at a place designated by the Lender which is reasonably
convenient to all parties. Unless the Collateral is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, the Lender will give the Borrower reasonable notice of the time and
place of any public sale thereof or of the time after which any private sales or
other intended disposition thereof is to be made. The requirement of reasonable
notice shall be met if such notice is mailed, postage prepaid, to the address of
the Borrower set forth in Section 11.3 hereof at least ten (10) days prior to
the time of such sale or disposition.

Section 9.10 Set-off. The Lender shall have the right, without prior notice to
the Borrower, as provided by applicable law, any such notice being expressly
waived to the extent permitted by applicable law, to set-off and apply against
any of the Obligations, whether matured or unmatured, any amount owing from the
Lender to the Borrower at, or at any time after, the happening of any Event of
Default, and such right of set-off may be exercised by the Lender against the
Borrower or against any trustee in bankruptcy, debtor in possession, assignee
for the benefit of creditors, receiver, custodian or execution, judgment or
attachment creditor of Borrower, or against anyone else claiming through or
against Borrower or such trustee in bankruptcy, debtor in possession, assignee
for the benefit of creditors, receivers, or execution, judgment or attachment
creditor, notwithstanding the fact that such right of set-off shall not have
been exercised by the Lender prior to the making, filing or issuance, or service
upon the Lender of, or of notice of, any such petition, assignment for the
benefit of creditors, appointment or application for the appointment of a
receiver, or issuance of execution, subpoena, order or warrant. The Lender
agrees promptly to notify the Borrower after any such set-off and application
made by the Lender; provided, that the failure to give such notice shall not
affect the validity of such set-off and application.

Section 9.11 Rights Cumulative; Waiver. The rights, options and remedies of the
Lender shall be cumulative and no failure or delay by the Lender in exercising
any right, option or remedy shall be deemed a waiver thereof or of any other
right, option or remedy, or waiver of any Event of Default hereunder, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder. The Lender shall not be deemed to have waived any of the
Lender’s rights hereunder or under any other agreement, instrument or paper
signed by Borrower unless such waiver shall be in writing and signed by the
Lender

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 38 -



--------------------------------------------------------------------------------

ARTICLE 10.

COLLECTION OF COLLATERAL AND NOTICE OF ASSIGNMENT

Section 10.1 Notification of Debtors; Grant of Powers. Lender shall have the
right at any time after the occurrence of an Event of Default to notify Account
Debtors of its security interest in the Accounts and to require payments to be
made directly to the Lender at such address or in such manner as the Lender may
deem appropriate. Upon request of the Lender at any time after the occurrence of
an Event of Default, the Borrower will so notify the Account Debtors and will
indicate on all billings to the Account Debtors that the Accounts are payable to
the Lender. To facilitate direct collection, Borrower hereby appoints the Lender
and any officer or employee of the Lender as the Lender may from time to time
designate, as attorney-in-fact for Borrower if after the occurrence of an Event
of Default to (a) receive, open and dispose of all mail addressed to Borrower
and take therefrom any payments on or proceeds of Accounts, (b) take over the
Borrower’s post office boxes or make other arrangements, in which the Borrower
shall cooperate, to receive the Borrower’s mail, including notifying the post
office authorities to change the address for delivery of mail addressed to
Borrower to such address as the Lender shall designate, (c) endorse the name of
Borrower in favor of the Lender upon any and all checks, drafts, money orders,
notes, acceptances or other evidences or payment or Collateral that may come
into the Lender’s possession, (d) sign and endorse the name of Borrower on any
invoice or bill of lading relating to any of the Accounts, on verifications of
Accounts sent to any Account Debtor, to drafts against Account Debtors, to
assignments of Accounts and to notices to Debtors, and (e) do all acts and
things necessary to carry out this Agreement, including signing the name of the
Borrower on any instruments required by law in connection with the transactions
contemplated hereby and on Financing Statements as permitted by the Uniform
Commercial Code. The Borrower hereby ratifies and approves all acts of such
attorneys-in-fact, and neither the Lender nor any other such attorney-in-fact
shall be liable for any acts of commission or omission, or for any error of
judgment or mistake of fact or law, excluding acts of the Lender or such
attorney-in-fact that are willful, malicious or grossly negligent. This power,
being coupled with an interest, is irrevocable if after the occurrence of an
Event of Default so long as any of the Obligations remain unsatisfied.

Section 10.2 Disclaimer of Liability. The Lender shall not, under any
circumstances, be liable for any error or omission or delay of any kind
occurring in the settlement, collection or payment of any Accounts or any
instruments received in payment thereof or for any damage resulting therefrom,
unless caused by the Lender’s willful, malicious or grossly negligent acts.
Lender may, without notice to or consent from the Borrower, sue upon or
otherwise collect, extend the time of payment of, or compromise or settle for
cash, credit or otherwise upon any terms, any of the Accounts or any securities,
instruments or insurance applicable thereto and/or release the obligor thereon.
Lender is authorized to accept the return of the goods represented by any of the
Accounts, without notice to or consent by the Borrower, or without discharging
or in any way

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 39 -



--------------------------------------------------------------------------------

affecting the Obligations hereunder. The Lender shall not be liable for or
prejudiced by any loss, depreciation or other damage to Accounts or other
Collateral unless caused by the Lender’s willful, malicious or grossly negligent
act, and the Lender shall have no duty to take any action to preserve or collect
any Account or other Collateral.

ARTICLE 11.

MISCELLANEOUS

Section 11.1 Amendments and Waivers. The Borrower and the Lender may amend this
Agreement, the Subordinated Note, or the other Loan Documents to which they are
parties, and the Lender may waive future compliance by the Borrower with any
provision of this Agreement, the Subordinated Note, or such other Loan
Documents, but no such amendment or waiver shall be effective unless in a
written instrument executed by an authorized officer of the Lender and Borrower
and provided any such amendment does not violate the terms of the Intercreditor
Agreement.

Section 11.2 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 11.3 Notices. All notices, consents, requests and demands to or upon the
respective parties hereto shall be in writing and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when delivered
by hand, or when deposited in the mail, postage prepaid, or, in the case of
facsimile, telex or telegraphic notice, when sent, addressed as follows:

 

If to the Lender:    The HillStreet Fund, L.P.    300 Main Street    Cincinnati,
Ohio 45202    Telephone: (513) 412-3682    Facsimile:  (513) 412-3680   
Attention:   John P. Vota

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 40 -



--------------------------------------------------------------------------------

With a copy to:    Keating, Muething & Klekamp, P.L.L.    1400 Provident Tower
   Cincinnati, Ohio 45202    Telephone: (513) 579-6595    Facsimile:  (513)
579-6457    Attention:   Timothy B. Matthews, Esq., If to the Borrower:    WR
Acquisition, Inc.    662 Wolf Ledges Parkway    Akron, Ohio 44311    Attention:
Steven Runkle With a copy to:    Richard D. Rose, Esq    Buchanan Ingersoll   
301 Grant Street    One Oxford Center    Pittsburgh, PA 15219

Notices of changes of address shall be given in the same manner.

Section 11.4 Power of Attorney. Borrower acknowledges and agrees that its
appointment of Lender as its attorney and agent-in-fact after the occurrence of
an Event of Default for the purposes specified in this Agreement is an
appointment coupled with an interest and shall be irrevocable until all of the
Obligations are satisfied and this Agreement is terminated.

Section 11.5 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lender and its respective successors
and assigns, except that the Borrower may not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
the Lender, such consent not to be unreasonably withheld or delayed.

Section 11.6 Assignment; Participation. Lender may assign, or sell a
participation interest in, its rights and obligations under this Agreement, the
Subordinated Note and the other Loan Documents only with the prior written
consent of Borrower, such consent not to be unreasonably withheld or delayed. In
the case of an assignment, upon receipt of notice of such assignment, Borrower
shall deliver such documents necessary to evidence or perfect such assignment.
Any such assignee shall be deemed a party hereto, and, to the extent that rights
and obligations hereunder have been assigned to it pursuant to such agreement,
such assignee shall have the rights and obligations of a Lender hereunder.

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 41 -



--------------------------------------------------------------------------------

Section 11.7 Expenses. Borrower shall be responsible for payment of Lender’s
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation and negotiation of this Agreement and the making of the Loan
hereunder, including the reasonable fees and expenses of the Lender’s counsel,
and for all UCC search, filing, recording and other costs connected with the
perfection of the Lender’s security interest in the Collateral, (excluding any
stamp, excise, or mortgage tax, levy or other taxes payable in connection with
the consummation of the transactions contemplated hereby), whether or not the
transactions contemplated hereby are consummated.

Section 11.8 Post-Closing Expenses and Collection. All costs and expenses
incurred by the Lender after the closing of the transactions contemplated by
this Agreement, in the administration of the Loan, Warrant Agreement or Warrant,
and to obtain, enforce or preserve the security interests granted by this
Agreement and to collect the Obligations, all reasonable costs to maintain and
preserve the Collateral and all reasonable attorneys’ fees and legal expenses
incurred in obtaining or enforcing payment of any of the Obligations or
foreclosing the Lender’s security interest in any of the Collateral, whether
through judicial proceedings or otherwise, or in enforcing or protecting its
right’s and interests under this Agreement or under any other instrument or
document delivered pursuant hereto, or in protecting the rights of any holder or
holders with respect thereto, or in defending or prosecuting any actions or
proceedings arising out of or relating to this Agreement, shall be paid by the
Borrower to the Lender, upon demand, or, at the Lender’s election, charged to
the Borrower’s account and added to the Obligations, and the Lender may take
judgment against the Borrower for all such costs, expense and fees in addition
to all other amounts due from the Borrower hereunder.

Section 11.9 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

Section 11.10 Governing Law; Jurisdiction and Venue. THE LENDER ACCEPTS THIS
AGREEMENT AT CINCINNATI, OHIO BY ACKNOWLEDGING AND AGREEING TO IT THERE. ANY
DISPUTE BETWEEN BORROWER, LENDER, OR ANY OTHER HOLDER OF SECURED OBLIGATIONS
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE,
SHALL BE RESOLVED IN ACCORDANCE WITH THE SUBSTANTIVE INTERNAL LAWS AND STATUTES
OF LIMITATION (WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE
OF OHIO.

The Lender and Borrower hereby designate all courts of record sitting in
Cincinnati, Ohio, both state and federal, as forums where any action, suit or
proceeding in respect of or arising out of

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 42 -



--------------------------------------------------------------------------------

this Agreement, the Subordinated Note, Loan Documents, or the transactions
contemplated by this Agreement shall be prosecuted as to all parties, its
successors and assigns, and by the foregoing designations the Lender and
Borrower consent to the jurisdiction and venue of such courts. Borrower WAIVES
ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY OTHER STATE TO OBJECT TO
JURISDICTION WITHIN THE STATE OF OHIO FOR THE PURPOSES OF LITIGATION TO ENFORCE
SUCH OBLIGATIONS OF SUCH BORROWER.

Section 11.11 Waiver of Jury Trial. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR
THE LENDER TO EXTEND CREDIT TO BORROWER, AND AFTER HAVING THE OPPORTUNITY TO
CONSULT COUNSEL, BORROWER HEREBY EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN
ANY LAWSUIT OR PROCEEDING RELATING TO THIS AGREEMENT OR ARISING IN ANY WAY FROM
THE OBLIGATIONS.

Section 11.12 Other Waivers. Borrower waives notice of nonpayment, demand,
notice of demand, presentment, protest and notice of protest with respect to the
Obligations, or notice of acceptance hereof, notice of Loan made, credit
extended, Collateral received or delivered, or any other action taken in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein.

Remainder of page intentionally left blank Signature pages follow

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.

- 43 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Subordinated Loan and
Security Agreement by their duly authorized officers as of the date first above
written.

 

BORROWER:

WR ACQUISITION, INC.

By:

 

/s/ William J. Roberts

Name:

 

William J. Roberts

Title:

 

President

LENDER:

THE HILLSTREET FUND, L.P.

By:

 

HillStreet Capital, Inc.

Its:

 

Investment Manager

By:

 

/s/ John P. Vota

Name:

 

John P. Vota

Title:

 

EVP

 

SUBORDINATED LOAN AND SECURITY AGREEMENT

WR ACQUISITION, INC.